                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY HEADEN,                                 )
                                             )
       Plaintiff,                            )
                       v.                    )   Civil No. 16-1706
                                             )
NORTHLAND ALUMINUM                           )
PRODUCTS, INC. trading and doing             )
Business as NORDIC WARE,                     )
                                             )
       Defendant.                            )


                            ORDER ON MOTION TO COMPEL

       AND NOW, this this 27th day of February, 2019, it is hereby ORDERED, ADJUDGED,

and DECREED that Defendants’ Motion to Compel Plaintiff’s Executed Authorization for

Social Security Administration Records (ECF No. 64) is GRANTED in part, and DENIED in

part, without prejudice.

       Plaintiff is Ordered to execute a Consent for Release of Information permitting the Social

Security Administration to release her medical records contained in the Social Security file for

the period of July 30, 2011 to present as well as any award/denial notices, appeals, doctors’

reports, and applications for benefits from January 1, 1972 until January 1, 1977.


                                                      s/Marilyn J. Horan
                                                     Marilyn J. Horan
                                                     United States District Judge
